Citation Nr: 0816989	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-32 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during treatment from October 10, 
2000, to October 24, 2000, at the Stony Brook University 
Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Northport, New York.

As support for his claim, the veteran and his spouse 
testified at a hearing at the local Regional Office (RO) in 
New York, New York, in December 2007 before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).

FINDINGS OF FACT

1.  The veteran does not have any adjudicated service-
connected disabilities.

2.  VA already has paid a portion of the medical expenses he 
incurred at the Stony Brook University Hospital stemming from 
his initial emergency admission on August 30, 2000 until his 
discharge on October 1, 2000.

3.  However, the additional treatment in question, from 
October 10, 2000, to October 24, 2000, at this hospital, was 
not for emergent conditions where delay would have been 
hazardous to life or health.

4.  At the time of this subsequent treatment at issue, VA 
facilities were feasibly available and an attempt to use them 
beforehand would have been considered reasonable by a prudent 
layperson.

CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses arising from treatment provided 
from October 10, 2000, to October 24, 2000 at the Stony Brook 
University Hospital.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file (Medical Administration Service 
(MAS) folder) reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In 
December 2002, the veteran signed a statement indicating he 
had knowledge of all the conditions he had to meet under 
38 C.F.R. § 1725 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders.  In addition, during the travel Board hearing, the 
undersigned judge emphasized to the veteran that it was 
necessary to meet the requirements of the Veterans Millennium 
Health Care and Benefits Act since he did not have any 
adjudicated service-connected disabilities.  Also, the 
September 2003 statement of the case (SOC) included a copy of 
the pertinent statute - 38 C.F.R. § 1725 (West 2002).  So the 
Board is satisfied the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board is satisfied that the duty to assist has been met, 
as well, as all pertinent private hospitalization records and 
medical bills were submitted or obtained.  In addition, a 
November 2002 opinion from the Chief of the Medical 
Administration Service was obtained to address the critical 
issues of whether treatment was rendered during a medical 
emergency and whether VA or other Federal facilities were 
feasibly available.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



Governing Laws and Regulations

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may contract with or authorize non-VA 
facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 
C.F.R. § 17.52(a) (2007).  However, hospital care in public 
or private facilities will only be authorized, whether under 
a contract or an individual authorization, under specified 
circumstances, including for treatment of:  1) service-
connected disability; 2) disability for which a veteran was 
discharged or released from the active military, naval, or 
air service; 3) disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. § 17.52(a)(1).  

However, when, as here, the veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for:  (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) 
(West 2002); 38 C.F.R. § 17.120(a) (2007).  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act, payment or reimbursement of 
non-VA emergency medical services for nonservice-connected 
disorders for veteran's without insurance is available if 
certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2007).  Specifically, to be 
eligible for reimbursement under these provisions for a 
nonservice-connected disorder, the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);



(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (in other words, the medical emergency 
lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.



(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2007).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, 
not disjunctive; thus, all criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

Facts and Analysis

The veteran was hospitalized on August 30, 2000 for burns to 
his face, upper extremities, and lower extremities as a 
result of an accident when a boat engine exploded.  He was 
treated at Stony Brook University Hospital from August 30, 
2000 until October 1, 2000.  At that point he was transferred 
home for 10 days.  On October 10, 2000, he was readmitted to 
the burn unit at Stony Brook University Hospital with a 
diagnosis of status post deep 2nd and 3rd degree burns to the 
bilateral lower extremities.  His condition was noted as 
"stable", however, the burns on his calves were not healing 
well.  A Stony Brook history and physical record dated 
October 10, 2000, indicated his pain was considered "well-
controlled" with medication at that time.  He was eating and 
sleeping well, too.  Regardless, he underwent split-thickness 
skin graft surgery on October 13, 2000 at Stony Brook, and 
remained hospitalized until discharged on October 24, 2000.

Apparently all or a substantial portion of the outstanding 
balance from the veteran's earlier hospitalization at Stony 
Brook from August 30, 2000 to October 1, 2000 has been paid 
by VA, and is not at issue.  He all but acknowledged as much 
during his December 2007 hearing and, earlier, in his 
November 2003 substantive appeal (on VA Form 9), noting that 
about $22,000 of his medical expenses have been paid.

But the veteran contends he also is entitled to payment or 
reimbursement of the remaining unauthorized medical expenses 
he incurred at Stony Brook once readmitted to that facility 
on October 10, 2000, until his discharge on October 24, 2000.

According to the September 2002 claim that was filed by Stony 
Brook Hospital, the amount of unreimbursed expenses claimed 
is $45,200.60.  During his December 2007 hearing, the veteran 
contended the actual amount he owes is closer to $60,000.  
And he indicated that believes he is entitled to payment or 
reimbursement of these additional medical expenses incurred 
at Stony Brook from October 10, 2000, to October 24, 2000, 
because when the original injury occurred on August 30, 2000, 
his wife contacted the VAMC at Northport and was told he 
could not be treated at a nearby VA facility as there was no 
unit specifically designated for treatment of burns.  
Therefore, he contends he had no choice but to continue 
treatment at Stony Brook when he was readmitted for skin 
graft surgery on October 10, 2000.  He believes that his 
readmission to Stony Brook on October 10, 2000 constituted 
ongoing emergency treatment.

Preliminarily, the record does not contain any indication 
that VA authorized payment for this additional treatment at 
Stony Brook from October 10, 2000, to October 24, 2000.  In 
addition, the veteran has not established service connection 
for any disability.  Therefore, application of 38 U.S.C.A. 
§ 1703(a) for "authorized" private treatment is 
unwarranted.  And it also follows that since he is not 
service-connected for any disability, he is ineligible for 
payment or reimbursement of "unauthorized" medical expenses 
incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  
There is also no evidence or allegation he is participating 
in a vocational rehabilitation program under 38 U.S.C. 
Chapter 31, which in certain instances might have qualified 
him under 38 U.S.C.A. § 1728.  Consequently, the only 
conceivable route to entitlement to unreimbursed medical 
expenses in this case stems from 38 U.S.C.A. § 1725, for 
treatment of a nonservice-connected disorder, pursuant to the 
Veterans Millennium Health Care and Benefits Act.  

In this regard, upon review of the evidence, the Board finds 
that the requirements for reimbursement for emergency medical 
treatment under 38 U.S.C.A. § 1725 for a nonservice-connected 
disorder have not been met.  Specifically, it appears that 
most of the criteria listed under 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002(a)-(i) are satisfied or are otherwise 
irrelevant.  However, the Board finds that the criteria of 
subsections (b) and (c) of 38 C.F.R. § 17.1002 are not met.  
As was noted above, inasmuch as these criteria are 
conjunctive and not disjunctive, they must all be satisfied 
before reimbursement or payment can be made.  See Melson, 
supra. 

Concerning this, while the Board acknowledges that the 
veteran's burn symptoms may have required medical attention, 
the evidence clearly shows that his treatment from October 
10, 2000, to October 24, 2000 did not constitute "emergency 
medical treatment" under 38 C.F.R. § 17.1002(b).  The VAMC 
obtained an opinion from the Chief of the Medical 
Administration Service dated in November 2002, which 
indicated that the veterans' unauthorized treatment at issue 
was "non-emergent."  The medical evidence of record 
supports this opinion in that Stony Brook University Hospital 
Records document that, upon readmission on October 10, 2000, 
aside from the fact that the burns on his calves were not 
healing well, the veteran's overall condition was noted as 
"stable", his pain was "well-controlled", and he also was 
eating and sleeping well at that time.  In sum, his treatment 
for his burns from October 10, 2000, to October 24, 2000 was 
not for a condition of such a grave nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

In addition, as to the feasible availability of a VA facility 
at the time of this treatment in question, at the hearing the 
veteran and his spouse admitted they did not contact the VAMC 
at Northport upon his second admission to Stony Brook 
University Hospital from October 10, 2000, to October 24, 
2000.  They simply assumed that since the VAMC at Northport 
would not treat him during his previous emergency 
hospitalization on August 30, 2000, they would continue to 
deny subsequent follow-up treatment.  However, the November 
2002 opinion from the Chief of the Medical Administration 
Service indicates the veteran should have been referred to a 
VA facility for latter follow-up treatment of his wounds and 
burns, providing clear evidence against his claim.

In addition, the evidence does not otherwise reflect that the 
Northport VA facility was closed or would have refused 
treatment of the veteran from October 10, 2000, to October 
24, 2000, had he applied for it.  Rather he made a personal 
choice of which hospital to visit, and his choice was the 
private hospital, not the VA facility.  Therefore, this 
evidence strongly suggest that a VA facility was "feasibly 
available" such that an attempt to use it would have been 
considered reasonable by a prudent layperson.  38 C.F.R. 
§ 17.1002(c).  While it is certainly within the veteran's 
discretion to receive treatment at a private hospital in 
favor of a VA hospital, VA will not reimburse him for 
electing to go this route.  

Because the veteran does not meet all of the requirements of 
38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board 
need not go into whether he meets any of the other criteria, 
as the failure to meet any of them precludes payment or 
reimbursement of unauthorized medical expenses.  Id.  

The evidence does not establish that the unauthorized private 
medical expenses for the treatment from October 10, 2000, to 
October 24, 2000 were incurred during a medical emergency or 
when VA or other government facilities were not feasibly 
available.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 1002(a)-(i).  
In arriving at this decision, the Board acknowledges the 
veteran's assertions concerning an ongoing medical emergency.  
As layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions that require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  See 38 C.F.R. § 3.159(a)(1)-(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, neither he nor his spouse's opinion can be 
considered competent evidence to support his claim.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders, the preponderance of the evidence is against his 
unauthorized medical expenses claim such that it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred during treatment from October 10, 
2000, to October 24, 2000, at the Stony Brook University 
Hospital is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


